DETAILED ACTION
Applicant amended claims 1-4, 9-12, and 17-18 in the amendment dated 7/29/2022.
Claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 9 and 17 disclose the distinct features of processing the obtained content displayed on the destination website to (i) delete a first portion of the content displayed on the destination website based on a content type of the first portion of the content and a data representation structure of the destination website, and (ii) rearrange at least the second portion of the content, in conjunction with all other limitations of the independent claims. The closest prior arts, Wang, Volpa and Moussa disclose the sharing of content using various parameters, and the reformatting of shared content depending on various parameters, but do not explicitly disclose processing the obtained content displayed on the destination website to (i) delete a first portion of the content displayed on the destination website based on a content type of the first portion of the content and a data representation structure of the destination website, and (ii) rearrange at least the second portion of the content.  Therefore, claims 1-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        August 9, 2022